Detailed Action
This office action is in response to the amendments filed on 07/25/2022.

Status of Claims
Claims 16-17 have been canceled.
Claims 1-15 are allowed.


Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .









Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or reasonably suggest the performing management of quality of experience (QoE) features, specifically, “more UEs; and
receiving, from a consumer network entity, a request for analytics information associated with a service experience for a network slice, wherein the request for the analytics information comprises analytics filter information including information of an area of interest for which the analytics information is requested and single network slice selection assistance information (S-NSSAI) corresponding to the network slice;
based on the request for the analytics information, transmitting, to an access and mobility management function (AMF) entity, information for subscribing to an event on a user equipment (UE) mobility by using an event identifier (ID) indicating UE moving in or out of the area of interest and one or more event filters corresponding to the event ID, wherein the one or more event filters indicate the area of interest and the S-NSSAI;
in response to the information for subscribing to the event, receiving, from the AMF entity, information associated with one or more UE IDs in the area of interest;
transmitting, to at least one application function (AF), a request for service experience information by using the one or more UE IDs;
receiving, from the at least one AF, the service experience information; based on the service experience information, determining the analytics information associated with the service experience for the network slice; and
transmitting, to the consumer network entity, the analytics information associated with the service experience for the network slice” as recited in independent claims 1 and 9.
The prior arts of record pertinent to applicant’s disclosure, comprising:
Lee et al. (Publication No. US 20200358670), the prior art disclosure relates to providing service experience analytics based on network data analytic; see ¶ 0002.  In specific, providing a service experience by the NWDAF device for an application; see figure  5 & ¶ 0187. Consumer NF sends an “Analytics request/subscribe” message to the NWDAF, wherein the “Analytics request/subscribe” message includes an  “Analytics Filter information” such as Application ID, Analytics target period S-NSSAI, DNN, Area of Interest; see figure 5 numeral 1 & ¶ 0190. The NWDAF subscribes to the service data from AF via “EventExposure_Subscribe” message, wherein the “EventExposure_Subscribe” message ubckudes event ID; see figure 5 numeral 2 & ¶ 0190.  The NWDAF receive “EventExposure_Subscribe” message including data; see figure 5 numeral 5 & ¶ 0194. With these data, the NWDAF offline trains a Service QoE Model for the given application in the given Area of Interest, which will be used to determine/estimate the Service experience for the application later on; see ¶ 0195. However, the prior art fails to disclose  the above feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Héctor Reyes whose telephone number is (571) 270-0239 and the fax number is (571) 483-7161. The examiner can normally be reached on (Mon-Fri) 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571) 272-3088.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/H. R./
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472